DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 10, 2021. In the applicant’s reply; claims 1, 6, 7, and 44 were amended, claims 2, 11-43, and 45 were cancelled, and claims 46-55 were newly added.  Claims 1, 3-10, 44 and 46-55 are pending in this application.

Response to Arguments
Applicants' amendments filed on June 10, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the rejections of Claims 1-10 and 44 under 35 U.S.C. 112, second paragraph for being indefinite, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1, 6-7 and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Leger (5,978,504), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-10 and 44 under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPub US 2015/0224648 A1 Robotic System with 3D Box Location Functionality), hereby referred to as “Lee”, in view of Leger (5,978,504), and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 2, 11-43, and 45 were canceled by the applicants. 
Claims 1, 3-10, 44 and 46-55 (now renumbered as Claims 1, 2-9, 10 and 11-20, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the methods of Claims 1, 6, 7 and 44, which specifically comprises the following features in combination with other recited limitations:
- A method for computing a probability that an object comprises a target, comprising: 
- performing a scan of an area comprising the object, generating points; 
- creating a segment corresponding to the object using the points as segment points, the segment extending from a first segment point to a last segment point, the segment comprising a plurality of the segment points;
- applying a metric, computing the probability that the segment comprises the target, wherein the target comprises one or more of a human, a human appendage, a robot, a robot appendage, a forklift, a wall, a cart, a shelf, and a chair; 
- using the computed probability, identifying the segment as one or more of target and non- target; 
- removing a segment that corresponds to a non-moving object; 
- and filtering the segment to integrate the classification with knowledge about one or more of locations of humans and locations of non-humans.
These limitations and their equivalents are recited in independent claims 1, 6, 7 and 44, making these claims allowable subject matter. Likewise claims 3-5, 46-49 are dependent upon claim 1, claims 50-51 are dependent on claim 6, claims 8-10, 52-54 are dependent upon claim 7, and claim 55 is dependent upon claim 44. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 
methods recited in claim 1, 6, 7 or 44.  Especially, Leger and Lee are the most relevant references and were used in combination as they are both in the same field of mobile robots for target detection in three dimensional range data. However, applicant’s amendments now recite a series of additional features, which are all used in combination, and are not obviated by the prior art of record. Specifically the amended features now require for (1) a probability metric to be applied in order to determine if a segment is a target or non-target, followed by (2) an additional determination step that removes segments for non-moving objects, and then perform (3) a filtering process to use location-based knowledge classification to identify humans and non-humans.  Although the prior art does address the use of vision systems in mobile robots to perform target detection of range data using line segments, the prior art does not require this series of steps for to be performed in the image analysis of the line segments, and would not be obvious to one of ordinary skill in the art at the time of filing. As a result, the claimed language which is highly dependent upon the amended limitations is not taught by the prior art alone or in combination, and is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

June 17, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662